              Case 20-40734-JMM                   Doc 1      Filed 09/18/20 Entered 09/18/20 14:28:05                              Desc Main
                                                            Document      Page 1 of 53

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF IDAHO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Dewit Dairy

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2011 Bob Barton Hwy
                                  Wendell, ID 83355
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Gooding                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-40734-JMM                       Doc 1       Filed 09/18/20 Entered 09/18/20 14:28:05                                     Desc Main
                                                                 Document      Page 2 of 53
Debtor    Dewit Dairy                                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-40734-JMM                    Doc 1       Filed 09/18/20 Entered 09/18/20 14:28:05                                  Desc Main
                                                             Document      Page 3 of 53
Debtor   Dewit Dairy                                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 20-40734-JMM                   Doc 1       Filed 09/18/20 Entered 09/18/20 14:28:05                                 Desc Main
                                                            Document      Page 4 of 53
Debtor    Dewit Dairy                                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 17, 2020
                                                  MM / DD / YYYY


                             X   /s/ Tony Dewit                                                           Tony Dewit
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Partner




18. Signature of attorney    X   /s/ Matthew T. Christensen                                                Date September 17, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Matthew T. Christensen 7213
                                 Printed name

                                 ANGSTMAN JOHNSON
                                 Firm name

                                 199 N. Capitol Blvd, Ste 200
                                 Boise, ID 83702
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     208-384-8588                  Email address      info@angstman.com

                                 7213 ID
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                   Desc Main
                                                                     Document      Page 5 of 53




 Fill in this information to identify the case:

 Debtor name         Dewit Dairy

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 17, 2020                      X /s/ Tony Dewit
                                                                       Signature of individual signing on behalf of debtor

                                                                       Tony Dewit
                                                                       Printed name

                                                                       Partner
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 20-40734-JMM                           Doc 1      Filed 09/18/20 Entered 09/18/20 14:28:05                                         Desc Main
                                                                      Document      Page 6 of 53

 Fill in this information to identify the case:
 Debtor name Dewit Dairy
 United States Bankruptcy Court for the: DISTRICT OF IDAHO                                                                                            Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Amalgamated Sugar                                              Hay/Grain Vendor                                                                                          $35,755.04
 PO Box 127
 Twin Falls, ID 83303
 APEX                                                           Hay/Grain Vendor                                                                                          $72,465.47
 PO Box 565
 Hamburg, NY 14075
 Cereal Byproducts                                              Hay/Grain Vendor                                                                                        $157,383.95
 Company
 PO Box 6700
 Carol Stream, IL
 60197-6700
 Clear Lakes                                                    Vendor                                                                                                  $220,216.24
 Products, LLC
 PO Box 246
 Buhl, ID 83316
 Commodity                                                      Hay/Grain Vendor        Disputed                                                                          $47,325.33
 Specialists Cmpy
 PO Box 802233
 Kansas City, MO
 64180-2233
 Cooper Norman                                                  Accountant fees                                                                                           $29,444.80
 CPAs
 PO Box 5399
 722 N College Road
 Twin Falls, ID 83301
 Dept. of the                                                   Unpaid Payroll                                                                                          $542,636.26
 Treasury - IRS                                                 Taxes
 P.O. Box 480
 Holtsville, NY
 11742-0480
 Gavilon Ingredients,                                           Hay/Grain Vendor                                                                                          $21,571.40
 LLC
 1331 Capitol Ave
 Omaha, NE 68102
 Glen Capps, Inc                                                Hay/Grain Vendor                                                                                        $172,645.29
 PO Box 448
 Jerome, ID 83338


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 20-40734-JMM                           Doc 1      Filed 09/18/20 Entered 09/18/20 14:28:05                                         Desc Main
                                                                      Document      Page 7 of 53


 Debtor    Dewit Dairy                                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Intermountain                                                  Vendor                                                                                                    $54,620.47
 Animal Health
 PO Box 194
 Smithfield, UT
 84335-0194
 J & C Custom LLC                                               Hay/Grain Vendor                                                                                        $115,864.97
 528 Washington
 Street
 Twin Falls, ID 83301
 JCM1, LLC                                                      Hay/Grain Vendor                                                                                          $45,855.15
 5207 E 3rd Ave
 Spokane, WA 99212
 John Johnson                                                   Hay/Grain Vendor                                                                                          $29,683.04
 3520 S 2100 E
 Wendell, ID 83355
 Performance Plus                                               Hay/Grain Vendor                                                                                        $194,680.44
 314 S 500 E
 Jerome, ID 83338
 Progressive Dairy                                              Vendor                                                                                                    $56,750.12
 Service
 485 S Idaho St
 Wendell, ID 83355
 Standard Dairy                                                 Hay/Grain Vendor                                                                                        $536,615.93
 Consultants
 PO Box 3844
 Omaha, NE
 68103-0844
 Treyes Calf Ranch                                              Vendor                                                                                                    $62,483.86
 309 W 100 N
 JEROME, ID 83338
 US Commodities,                                                Hay/Grain Vendor                                                                                          $92,943.01
 LLC
 PO Box 860417
 Minneapolis, MN
 55486-0417
 Wendell Tire                                                   Vendor                                                                                                    $25,630.57
 190 W Ave B
 Wendell, ID 83355
 Young & Young                                                  Cattle lease            Unliquidated                                                                    $949,604.89
 Leasing, LLC                                                   (previously             Disputed
 c/o Tyler Rands                                                terminated)
 1502 Locust St. N.
 Ste 500B
 TWIN FALLS, ID
 83301




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-40734-JMM                                      Doc 1             Filed 09/18/20 Entered 09/18/20 14:28:05                                                          Desc Main
                                                                                    Document      Page 8 of 53
 Fill in this information to identify the case:

 Debtor name            Dewit Dairy

 United States Bankruptcy Court for the:                       DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       10,500,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           722,373.46

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       11,222,373.46


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        5,801,840.56


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           542,636.26

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,101,842.77


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           9,446,319.59




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                         Desc Main
                                                                     Document      Page 9 of 53
 Fill in this information to identify the case:

 Debtor name         Dewit Dairy

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     KeyBank                                                 Checking                        0191                                    $31,973.46



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $31,973.46
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                  Desc Main
                                                                     Document     Page 10 of 53
 Debtor         Dewit Dairy                                                                      Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested

 29.       Farm animals Examples: Livestock, poultry, farm-raised fish
           41 Heifers located at Debtor's property; 268
           Heifers located at Treyes Calf Ranch located in
           Jerome, ID.                                                                  $200,000.00     Comparable sale                  $200,000.00



 30.       Farm machinery and equipment (Other than titled motor vehicles)
           See attached Farm Equipment List (labeled
           "Schedule A/B 30A")                                                                 $0.00                                     $490,400.00


           Misc dairy equipment, supplies and inventory
           (may include items listed on the attached list -
           labeled "Schedule A/B 30B"                                                     Unknown                                           Unknown



 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                          $690,400.00
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-40734-JMM                          Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                 Desc Main
                                                                     Document     Page 11 of 53
 Debtor         Dewit Dairy                                                                   Case number (If known)
                Name



 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 2011 Bob Barton
                     Hwy, Wendell, ID
                     83355                                Fee simple              $10,500,000.00       Comparable sale               $10,500,000.00




 56.        Total of Part 9.                                                                                                       $10,500,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05        Desc Main
                                                                     Document     Page 12 of 53
 Debtor         Dewit Dairy                                                                  Case number (If known)
                Name




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 20-40734-JMM                              Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                         Desc Main
                                                                         Document     Page 13 of 53
 Debtor          Dewit Dairy                                                                                         Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $31,973.46

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                    $690,400.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $10,500,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $722,373.46           + 91b.           $10,500,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $11,222,373.46




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 14 of 53




              SCHEDULE A/B 30A
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 15 of 53
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 16 of 53




              SCHEDULE A/B 30B
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 17 of 53
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 18 of 53
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 19 of 53
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 20 of 53
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                Desc Main
                                                                     Document     Page 21 of 53
 Fill in this information to identify the case:

 Debtor name         Dewit Dairy

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Keybank National
 2.1                                                                                                                     $1,249,299.38                  Unknown
       Association                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                Inventory, Equipment, other items.
       4910 Tiedeman Road
       Brooklyn, OH 44144
       Creditor's mailing address                     Describe the lien
                                                      UCC security interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/5/2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       MetLife Investment Mgmt,
 2.2                                                                                                                     $3,715,993.93           $10,500,000.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                2011 Bob Barton Hwy, Wendell, ID 83355
       PO Box 25965
       Shawnee Mission, KS
       66225-5965
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6455
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-40734-JMM                          Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                Desc Main
                                                                     Document     Page 22 of 53
 Debtor       Dewit Dairy                                                                             Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Metropolitan Life Insurance                   Describe debtor's property that is subject to a lien                     $836,547.25            Unknown
        Creditor's Name                               See Exhibits to UCC Lien
        8717 W. 110th St. Ste. 700
        Overland Park, KS
        66210-2127
        Creditor's mailing address                    Describe the lien
                                                      UCC security interest
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        8/01/2006                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        8160
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $5,801,840.5
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         6

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Corporation Service Company
         801 Adlai Stevenson Drive                                                                              Line   2.3
         Springfield, IL 62703

         Sheila Schwager
         c/o Hawley Troxell                                                                                     Line   2.1
         877 W. Main St., 10th Floor
         Boise, ID 83702




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-40734-JMM                          Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                    Desc Main
                                                                     Document     Page 23 of 53
 Fill in this information to identify the case:

 Debtor name         Dewit Dairy

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      $542,636.26          $542,636.26
           Dept. of the Treasury - IRS                               Check all that apply.
           P.O. Box 480                                                 Contingent
           Holtsville, NY 11742-0480                                    Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Unpaid Payroll Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           Unknown
           Idaho State Tax Commission                                Check all that apply.
           P.O. Box 36                                                  Contingent
           Boise, ID 83722-0410                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26391                                 Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                     Desc Main
                                                                     Document     Page 24 of 53
 Debtor       Dewit Dairy                                                                             Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,755.04
          Amalgamated Sugar                                                     Contingent
          PO Box 127                                                            Unliquidated
          Twin Falls, ID 83303                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number       7101
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,981.87
          Animal Health International                                           Contingent
          PO Box 561305                                                         Unliquidated
          Denver, CO 80256-1305                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       6061
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $72,465.47
          APEX                                                                  Contingent
          PO Box 565                                                            Unliquidated
          Hamburg, NY 14075                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number       DEWITWEID
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,262.19
          Berkshire Hathaway                                                    Contingent
          PO Box 844501                                                         Unliquidated
          Los Angeles, CA 90084-4501                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       8700
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,453.34
          Black Cat Pellet Mill, Inc                                            Contingent
          PO Box 522                                                            Unliquidated
          Gooding, ID 83330                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,922.15
          Campbell Tractor Co                                                   Contingent
          2014 Franklin Blvd                                                    Unliquidated
          Nampa, ID 83687                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       0269
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $157,383.95
          Cereal Byproducts Company                                             Contingent
          PO Box 6700                                                           Unliquidated
          Carol Stream, IL 60197-6700                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number       EWIT
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                     Desc Main
                                                                     Document     Page 25 of 53
 Debtor       Dewit Dairy                                                                             Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,059.00
          Circle C Equipment Repair                                             Contingent
          27 N 150 W                                                            Unliquidated
          Jerome, ID 83338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $220,216.24
          Clear Lakes Products, LLC                                             Contingent
          PO Box 246                                                            Unliquidated
          Buhl, ID 83316                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,571.50
          Coastline Equipment                                                   Contingent
          2000 E Overland Rd                                                    Unliquidated
          Meridian, ID 83642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       5387
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $47,325.33
          Commodity Specialists Cmpy                                            Contingent
          PO Box 802233                                                         Unliquidated
          Kansas City, MO 64180-2233
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,444.80
          Cooper Norman CPAs                                                    Contingent
          PO Box 5399                                                           Unliquidated
          722 N College Road                                                    Disputed
          Twin Falls, ID 83301
                                                                             Basis for the claim:    Accountant fees
          Date(s) debt was incurred
          Last 4 digits of account number       0000                         Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,375.00
          Darling International Inc                                             Contingent
          PO Box 554885                                                         Unliquidated
          Detroit, MI 48255-4885                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,645.45
          DHI Computing Service, Inc                                            Contingent
          1525 W 820 N                                                          Unliquidated
          Provo, UT 84601                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                     Desc Main
                                                                     Document     Page 26 of 53
 Debtor       Dewit Dairy                                                                             Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,619.53
          Don's Irrigation Repair                                               Contingent
          294 A South 300 East                                                  Unliquidated
          Jerome, ID 83338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,571.40
          Gavilon Ingredients, LLC                                              Contingent
          1331 Capitol Ave                                                      Unliquidated
          Omaha, NE 68102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number       5083
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $172,645.29
          Glen Capps, Inc                                                       Contingent
          PO Box 448                                                            Unliquidated
          Jerome, ID 83338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,501.06
          Hatfield Manufacturing                                                Contingent
          1823 Shoestring Rd                                                    Unliquidated
          Gooding, ID 83330                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       EW01
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $54,620.47
          Intermountain Animal Health                                           Contingent
          PO Box 194                                                            Unliquidated
          Smithfield, UT 84335-0194                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,196.49
          ITC Services                                                          Contingent
          4172 N Frontage Rd E                                                  Unliquidated
          Moses Lake, WA 98837                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $115,864.97
          J & C Custom LLC                                                      Contingent
          528 Washington Street                                                 Unliquidated
          Twin Falls, ID 83301                                                  Disputed
          Date(s) debt was incurred 1/15/2020
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number 0474
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                     Desc Main
                                                                     Document     Page 27 of 53
 Debtor       Dewit Dairy                                                                             Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $45,855.15
          JCM1, LLC                                                             Contingent
          5207 E 3rd Ave                                                        Unliquidated
          Spokane, WA 99212                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,683.04
          John Johnson                                                          Contingent
          3520 S 2100 E                                                         Unliquidated
          Wendell, ID 83355                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,047.89
          Key AG                                                                Contingent
          PO Box 150                                                            Unliquidated
          Murtaugh, ID 83344                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,150.50
          Liberty Mutual Insurance                                              Contingent
          PO Box 3229                                                           Unliquidated
          New York, NY 10116-3229                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,163.53
          MWI Veterinary Supply, Inc                                            Contingent
          14659 Collections Center Dr                                           Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       8154
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,590.89
          Penny Newman                                                          Contingent
          PO Box 12147                                                          Unliquidated
          Fresno, CA 93776-2147                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number       EWIT
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $194,680.44
          Performance Plus                                                      Contingent
          314 S 500 E                                                           Unliquidated
          Jerome, ID 83338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number       DEWITTDA
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                     Desc Main
                                                                     Document     Page 28 of 53
 Debtor       Dewit Dairy                                                                             Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,614.81
          Progressive Bovine Supply                                             Contingent
          122 W 465 S                                                           Unliquidated
          Jerome, ID 83338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $56,750.12
          Progressive Dairy Service                                             Contingent
          485 S Idaho St                                                        Unliquidated
          Wendell, ID 83355                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,695.05
          Quesnell Kohtz Vet Services                                           Contingent
          3024 E 3500 N                                                         Unliquidated
          Twin Falls, ID 83301
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,754.40
          Sawtooth Dairy Specialties                                            Contingent
          3274 S 2300 E                                                         Unliquidated
          Jerome, ID 83338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $536,615.93
          Standard Dairy Consultants                                            Contingent
          PO Box 3844                                                           Unliquidated
          Omaha, NE 68103-0844                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number       7702
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,833.30
          Standley & Co                                                         Contingent
          PO Box 14                                                             Unliquidated
          Twin Falls, ID 83303-0014                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,336.58
          Sweet's Septic                                                        Contingent
          403 S Rail St W                                                       Unliquidated
          Shoshone, ID 83352                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                     Desc Main
                                                                     Document     Page 29 of 53
 Debtor       Dewit Dairy                                                                             Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $62,483.86
          Treyes Calf Ranch                                                     Contingent
          309 W 100 N                                                           Unliquidated
          JEROME, ID 83338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,520.88
          Two L Farms                                                           Contingent
          6832 W 6000 N                                                         Unliquidated
          Rexburg, ID 83440                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $92,943.01
          US Commodities, LLC                                                   Contingent
          PO Box 860417                                                         Unliquidated
          Minneapolis, MN 55486-0417                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Hay/Grain Vendor
          Last 4 digits of account number       0954
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,014.77
          Valley COOP                                                           Contingent
          1833 S Lincoln                                                        Unliquidated
          Jerome, ID 83338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       6718
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,219.13
          Vanden Bosch Inc                                                      Contingent
          PO Box 543                                                            Unliquidated
          Jerome, ID 83338                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,630.57
          Wendell Tire                                                          Contingent
          190 W Ave B                                                           Unliquidated
          Wendell, ID 83355                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,974.41
          Wendell Truck & Auto Parts                                            Contingent
          PO Box 213                                                            Unliquidated
          Wendell, ID 83355                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       820
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-40734-JMM                          Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                     Desc Main
                                                                     Document     Page 30 of 53
 Debtor       Dewit Dairy                                                                             Case number (if known)
              Name

 3.43      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,623.58
           Western Truck & Equipment                                            Contingent
           PO Box 563                                                           Unliquidated
           Jerome, ID 83338                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.44      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,175.50
           Williams, Meservy, & Larsen                                          Contingent
           153 E Main St                                                        Unliquidated
           Jerome, ID 83338                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Attorney fees
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $949,604.89
           Young & Young Leasing, LLC                                           Contingent
           c/o Tyler Rands                                                      Unliquidated
           1502 Locust St. N. Ste 500B
           TWIN FALLS, ID 83301                                                 Disputed

           Date(s) debt was incurred 2019                                    Basis for the claim:    Cattle lease (previously terminated)
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       542,636.26
 5b. Total claims from Part 2                                                                            5b.   +    $                     3,101,842.77

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        3,644,479.03




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                     Desc Main
                                                                     Document     Page 31 of 53
 Fill in this information to identify the case:

 Debtor name         Dewit Dairy

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   RE-16 Seller
             lease is for and the nature of               Representation
             the debtor's interest                        Agreement - relating to
                                                          property at 2011 Bob
                                                          Barton Hwy, Wendell,
                                                          ID 83330
                  State the term remaining                Exp. 9/30/2021 at             Clay Nannini
                                                          11:59pm                       WESTERRA REAL ESTATE GROUP
             List the contract number of any                                            205 Shoshone St N., Ste 101
                   government contract                                                  TWIN FALLS, ID 83301


 2.2.        State what the contract or                   Milk Producers
             lease is for and the nature of               Membership and
             the debtor's interest                        Marketing Agreements
                                                          (3)
                  State the term remaining                Perpetual
                                                                                        Magic Valley QMP, Inc.
             List the contract number of any                                            PO Box 507
                   government contract                                                  JEROME, ID 83338




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                  Desc Main
                                                                     Document     Page 32 of 53
 Fill in this information to identify the case:

 Debtor name         Dewit Dairy

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Julie Renee                       2010 Bob Barton Highway                            Keybank National                  D   2.1
             Dewit                             Wendell, ID 83338                                  Association                       E/F
                                                                                                                                    G




    2.2      Tony Dewit                        2011A Bob Barton Highway                           Metropolitan Life                 D   2.3
                                               Wendell, ID 83338                                  Insurance                         E/F
                                                                                                                                    G




    2.3      Tony Dewit                        2010 Bob Barton Hwy                                Keybank National                  D   2.1
                                               Wendell, ID 83355                                  Association                       E/F
                                                                                                                                    G




    2.4      Tony Dewit                        2011A Bob Barton Highway                           Young & Young                     D
                                               Wendell, ID 83338                                  Leasing, LLC                      E/F       3.45
                                                                                                                                    G




    2.5      Tracy Jean                        33 Canyonview Road                                 Keybank National                  D   2.1
             Wilhelm                           Jerome, ID 83338                                   Association                       E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05        Desc Main
                                                                     Document     Page 33 of 53
 Debtor       Dewit Dairy                                                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Tracy Jean                        33 Canyonview Road                                 Young & Young             D
             Wilhelm                           Jerome, ID 83338                                   Leasing, LLC              E/F       3.45
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 20-40734-JMM                          Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                             Desc Main
                                                                     Document     Page 34 of 53



 Fill in this information to identify the case:

 Debtor name         Dewit Dairy

 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $6,197,688.05
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $8,342,432.24
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $10,228,699.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 20-40734-JMM                        Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                 Desc Main
                                                                     Document     Page 35 of 53
 Debtor       Dewit Dairy                                                                               Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attachment labeled SOFA-3                                                                       $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address
       7.1.    Jones Commodities, LLC                                                      Gooding County                                  Pending
               vs.                                                                         Courthouse                                      On appeal
               Dewit Dairy, et al                                                          624 Main St
                                                                                                                                           Concluded
               CV24-20-00260                                                               GOODING, ID 83330

       7.2.    CSC Gold, Inc                                                               Gooding County                                  Pending
               vs.                                                                         Courthouse                                      On appeal
               Dewit Dairy, et al                                                          624 Main St
                                                                                                                                           Concluded
               CV24-20-00292                                                               GOODING, ID 83330




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 20-40734-JMM                        Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                               Desc Main
                                                                     Document     Page 36 of 53
 Debtor       Dewit Dairy                                                                                  Case number (if known)



               Case title                                       Nature of case               Court or agency's name and             Status of case
               Case number                                                                   address
       7.3.    Young and Young Leasing,                                                      Gooding County District                     Pending
               LLC                                                                           Court                                       On appeal
               vs.                                                                           624 Main St
                                                                                                                                         Concluded
               Dewit Dairy, et al                                                            GOODING, ID 83330
               CV24-20-00415

       7.4.    J&C Custom, LLC                                                               Jerome County District                      Pending
               vs.                                                                           Court                                       On appeal
               Dewit Dairy, et al                                                            233 West Main Street
                                                                                                                                         Concluded
               CV27-20-00482                                                                 JEROME, ID 83338

       7.5.    Apex Agricultural Products                                                    Gooding County District                     Pending
               Extension, LLC                                                                Court                                       On appeal
               vs.                                                                           624 Main St
                                                                                                                                         Concluded
               Dewit Dairy, et al                                                            GOODING, ID 83330
               CV24-20-00236

       7.6.    Glen Capps, Inc                                                               Gooding County District                     Pending
               vs.                                                                           Court                                       On appeal
               Dewit Dairy, et al                                                            624 Main St
                                                                                                                                         Concluded
               CV24-20-00017                                                                 GOODING, ID 83330


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-40734-JMM                          Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                              Desc Main
                                                                     Document     Page 37 of 53
 Debtor        Dewit Dairy                                                                               Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Angstman Johnson
                 199 N. Capitol Blvd., Ste. 200
                 Boise, ID 83702                                     Attorney Fees                                             9/2/2020                $40,000.00

                 Email or website address
                 info@angstman.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer             Total amount or
               Address                                          payments received or debts paid in exchange              was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services              If debtor provides meals
                                                                the debtor provides                                                       and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-40734-JMM                          Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                           Desc Main
                                                                     Document     Page 38 of 53
 Debtor      Dewit Dairy                                                                                Case number (if known)




17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-40734-JMM                          Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                                 Desc Main
                                                                     Document     Page 39 of 53
 Debtor      Dewit Dairy                                                                                Case number (if known)




            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Cooper Norman CPAs                                                                                                         1998-present
                    PO Box 5399
                    722 N College Road
                    Twin Falls, ID 83301

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Cooper Norman CPAs                                                                                                         1998-present
                    PO Box 5399
                    722 N College Road
                    Twin Falls, ID 83301

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                            Desc Main
                                                                     Document     Page 40 of 53
 Debtor      Dewit Dairy                                                                                Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Cooper Norman CPAs
                    PO Box 5399
                    722 N College Road
                    Twin Falls, ID 83301

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Key Bank
                    1665 Blue Lakes Blvd N
                    Twin Falls, ID 83301

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tony Dewit                                     2010 Bob Barton Hwy                                 Owner, 1997-present                   73.7%
                                                      Wendell, ID 83355

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tracy & Robert Wilhelm                         33 Canyon View Rd                                   Partners; 2017-present                26.15%
                                                      Jerome, ID 83338

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Julie Dewit                                    2010 Bob Barton Road                                Partner; 2017-present                 0.15%
                                                      WENDELL, ID 83355



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                   Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 20-40734-JMM                          Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                           Desc Main
                                                                     Document     Page 41 of 53
 Debtor      Dewit Dairy                                                                                Case number (if known)



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Tony Dewit
       .    2011A Bob Barton Highway                                                                                     Various (paid     Services to
               Wendell, ID 83338                                $29,750.00                                               monthly)          company (salary)

               Relationship to debtor
               Owner


       30.2 Tracy Jean Wilhelm
       .    33 Canyonview Road                                                                                           Various (paid     Services to
               Jerome, ID 83338                                 $21,250.00                                               monthly)          company (salary)

               Relationship to debtor
               Owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 17, 2020

 /s/ Tony Dewit                                                         Tony Dewit
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Partner

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 42 of 53




                               SOFA 3
                        Case 20-40734-JMM         Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05         Desc Main
                                                          Document     Page 43 of 53

         Vendor               Jun Date     Amount          Jul Date    Amount      Aug Date     Amount          Sept Date    Amount

    Angstman Johnson          6/30/2020   $6,265.00                                                              9/2/2020   $52,000.00
Animal Health International                               7/22/2020   $11,023.38
       B & R Bearing                                                               8/7/2020     $271.67
    Berkshire Hathaway                                    7/7/2020    $24,786.57
    Black Cat Pellet Mill     6/29/2020 $21,011.91        7/17/2020   $14,286.61
     Campbell Tractor         6/30/2020 $6,212.09                                  8/25/2020    $878.87
        CenturyLink            6/3/2020  $332.20          7/7/2020     $331.75      8/5/2020    $355.63          9/5/2020    $358.79
     Cereal Byproducts                                                             8/10/2020   $10,000.00
         Coastline                                                                 8/10/2020    $300.15
       D & B Supply           6/26/2020    $221.64                                 8/7/2020     $176.09          9/7/2020    $101.40
          Darling                                         7/20/2020   $11,535.00
  Deluxe Business Forms                                    7/1/2020    $221.18
           EFTPS                                          7/31/2020    $469.26
  Fleming Dairy Products      6/5/2020 $50,000.00          7/7/2020   $12,755.20   8/5/2020    $11,297.60
                              6/5/2020 $5,596.35          7/20/2020   $11,897.60   8/20/2020   $12,080.25
                              6/20/2020 $27,154.50
    Gem State Welders         6/26/2020   $43.25                                   8/7/2020     $146.02         9/7/2020     $53.11
      Gil McDougal            6/5/2020 $3,560.00          7/7/2020    $3,500.00    8/6/2020    $3,500.00        9/11/2020   $3,500.00
                              6/25/2020 $9,135.07         7/21/2020   $12,532.66   8/20/2020   $14,653.61
    Gooding Co Treasurer      6/22/2020 $23,211.15
       Hub City Building      6/26/202    $10.49                                   8/7/2020     $121.62          9/7/2020    $173.34
     Idaho Dept of Labor                                  7/31/2020   $1,408.85
          Idaho Power         6/16/2020 $17,182.50        7/17/2020   $10,970.59                                 9/5/2020   $8,412.10
Idaho State Brand Inspector   6/26/2020   $88.80                                                                 9/5/2020    $337.44
Idaho State Tax Commission    6/20/2020 $606.00           7/20/2020    $591.00     8/20/2020    $314.00
Idaho Udder Health Systems    6/26/2020 $122.50                                                                  9/5/2020    $40.00
 Intermountain Embryonics                                                                                        9/7/2020   $5,393.03
      Intermountain Gas        6/3/2020  $578.02          7/7/2020     $439.38     8/5/2020     $253.83          9/5/2020    $213.41
          J & C Custom        6/20/2020 $20,000.00
         Jesse Johnson        6/20/2020 $487.50           7/20/2020    $487.50     8/20/2020    $487.50         9/18/2020   $10,000.00
         John Johnson         6/8/2020 $14,841.52          7/7/2020   $14,841.52    8/5/2020   $14,841.52        9/5/2020   $14,841.52
                              6/20/2020 $14,841.52        7/20/2020   $14,841.52   8/20/2020   $14,841.52       9/18/2020    $4,841.52
       JT Hardware                                                                                              9/7/2020      $132.65
    Leonard Petroleum                                                              8/7/2020     $200.50
         KeyBank              6/1/2020    $25,055.41      7/1/2020    $25,598.09   8/1/2020    $24,308.96        9/1/2020   $24,238.32
                              6/1/2020    $1,718.31       7/1/2020    $1,815.11    8/1/2020    $1,958.44         9/1/2020   $1,687.50
                      Case 20-40734-JMM          Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05          Desc Main
                                                         Document     Page 44 of 53

                                                         7/2/2020    $376,903.09   8/27/2020   $4,608.28         9/4/2020   $347,308.09
                                                         7/7/2020    $189,262.79   8/28/2020   $2,235.89
        Lawn's Etc           6/26/2020   $900.00                                                                9/5/2020      $900.00
 Liberty Mutual Insurace                                                                                        9/16/2020    $4,294.76
       Links Dig 4 U                                                                                            9/7/2020     $1,433.00
  Magic Valley Breeding      6/5/2020    $9,818.00
      McCord Well            6/3/2020    $5,273.40
Mike Roland Hoof Trimming                                                          8/7/2020     $984.00          9/5/2020    $228.00
      Mountain West                                                                                              9/5/2020    $356.66
     Penny Newman                                                                  8/18/2020   $10,000.00
    Performance Plus         6/30/2020 $18,453.81
        Postmaster                                       7/20/2020     $55.00
         ProFlame                                                                                                9/7/2020    $325.35
 Progressive Dairy Service   6/16/2020   $7,050.00
   Regence Blue Shield       6/5/2020    $1,120.36       7/7/2020     $2,240.72     8/7/2020   $2,240.72
                                                                                   8/7/2020    $2,210.48
                                                                                   8/18/2020   $2,240.72
   Rocky Mtn Welding                                                               8/7/2020     $309.52          9/7/2020     $37.52
Sawtooth Dairy Specialties   6/3/2020 $14,735.02
        Scoular              6/3/2020 $25,000.00         7/3/2020    $20,000.00    8/4/2020    $35,000.00
                             6/25/2020 $20,000.00        7/16/2020   $35,000.00    8/18/2020   $20,000.00
          Sprint             6/26/2020 $453.21                                     8/7/2020     $453.90          9/5/2020    $454.63
                                                                                                                 9/5/2020    $453.21
     Stotz Equipment         6/5/2020    $299.67         7/28/2020    $1,017.75
  Stukenholtz Laboratory                                                                                         9/5/2020    $512.82
       Sweet's Septic                                    7/24/2020   $7,149.92
     Treyes Calf Ranch       6/25/2020 $16,356.65        7/20/2020   $21,453.55
          TruLeap            6/26/2020 $211.85                                     8/7/2020     $426.88          9/7/2020     $211.85
         United Oil          6/5/2020 $9,511.49          7/20/2020   $13,563.70                                  9/5/2020    $6,881.17
                                                                                                                 9/7/2020    $2,107.00
     US Commodities          6/3/2020 $6,500.00          7/8/2020     $8,000.00    8/20/2020   $10,000.00
                             6/19/2020 $6,500.00
                             6/30/2020 $10,000.00
      Valley COOP                                        7/15/2020    $1,127.50    8/6/2020    $1,127.50
  Wendell Buying Station     6/16/2020   $127.50
  Wendell Truck & Auto                                                             8/25/2020    $627.98
     Western Waste                                                                  8/7/2020    $293.94          9/7/2020     $96.99
  Young & Young Leasing                                  7/7/2020    $79,756.28
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05                               Desc Main
                                                                     Document     Page 45 of 53
                                                               United States Bankruptcy Court
                                                                               District of Idaho
 In re      Dewit Dairy                                                                                               Case No.
                                                                                      Debtor(s)                       Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Julie Renee Dewit                                                   Partner                                                     .15%
 2010 Bob Barton Highway
 Wendell, ID 83338

 Tony Dewit                                                          Partner                                                     73.7%
 2011A Bob Barton Highway
 Wendell, ID 83338

 Tracy & Robert Wilhelm                                              Partner                                                     26.15%
 33 Canyonview Road
 Jerome, ID 83338


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Partner of the partnership named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date September 17, 2020                                                         Signature /s/ Tony Dewit
                                                                                            Tony Dewit

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-40734-JMM                           Doc 1          Filed 09/18/20 Entered 09/18/20 14:28:05        Desc Main
                                                                     Document     Page 46 of 53




                                                               United States Bankruptcy Court
                                                                            District of Idaho
 In re      Dewit Dairy                                                                            Case No.
                                                                                    Debtor(s)      Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Partner of the partnership named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       September 17, 2020                                          /s/ Tony Dewit
                                                                         Tony Dewit/Partner
                                                                         Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                                Document     Page 47 of 53


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AMALGAMATED SUGAR
                        PO BOX 127
                        TWIN FALLS, ID 83303



                        ANIMAL HEALTH INTERNATIONAL
                        PO BOX 561305
                        DENVER, CO 80256-1305



                        APEX
                        PO BOX 565
                        HAMBURG, NY 14075



                        BERKSHIRE HATHAWAY
                        PO BOX 844501
                        LOS ANGELES, CA 90084-4501



                        BLACK CAT PELLET MILL, INC
                        PO BOX 522
                        GOODING, ID 83330



                        CAMPBELL TRACTOR CO
                        2014 FRANKLIN BLVD
                        NAMPA, ID 83687



                        CEREAL BYPRODUCTS COMPANY
                        PO BOX 6700
                        CAROL STREAM, IL 60197-6700



                        CIRCLE C EQUIPMENT REPAIR
                        27 N 150 W
                        JEROME, ID 83338



                        CLAY NANNINI
                        WESTERRA REAL ESTATE GROUP
                        205 SHOSHONE ST N., STE 101
                        TWIN FALLS, ID 83301
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 48 of 53



                    CLEAR LAKES PRODUCTS, LLC
                    PO BOX 246
                    BUHL, ID 83316



                    COASTLINE EQUIPMENT
                    2000 E OVERLAND RD
                    MERIDIAN, ID 83642



                    COMMODITY SPECIALISTS CMPY
                    PO BOX 802233
                    KANSAS CITY, MO 64180-2233



                    COOPER NORMAN CPAS
                    PO BOX 5399
                    722 N COLLEGE ROAD
                    TWIN FALLS, ID 83301



                    CORPORATION SERVICE COMPANY
                    801 ADLAI STEVENSON DRIVE
                    SPRINGFIELD, IL 62703



                    DARLING INTERNATIONAL INC
                    PO BOX 554885
                    DETROIT, MI 48255-4885



                    DEPT. OF THE TREASURY - IRS
                    P.O. BOX 480
                    HOLTSVILLE, NY 11742-0480



                    DHI COMPUTING SERVICE, INC
                    1525 W 820 N
                    PROVO, UT 84601



                    DON'S IRRIGATION REPAIR
                    294 A SOUTH 300 EAST
                    JEROME, ID 83338
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 49 of 53



                    GAVILON INGREDIENTS, LLC
                    1331 CAPITOL AVE
                    OMAHA, NE 68102



                    GLEN CAPPS, INC
                    PO BOX 448
                    JEROME, ID 83338



                    HATFIELD MANUFACTURING
                    1823 SHOESTRING RD
                    GOODING, ID 83330



                    IDAHO STATE TAX COMMISSION
                    P.O. BOX 36
                    BOISE, ID 83722-0410



                    INTERMOUNTAIN ANIMAL HEALTH
                    PO BOX 194
                    SMITHFIELD, UT 84335-0194



                    ITC SERVICES
                    4172 N FRONTAGE RD E
                    MOSES LAKE, WA 98837



                    J   C CUSTOM LLC
                    528 WASHINGTON STREET
                    TWIN FALLS, ID 83301



                    JCM1, LLC
                    5207 E 3RD AVE
                    SPOKANE, WA 99212



                    JOHN JOHNSON
                    3520 S 2100 E
                    WENDELL, ID 83355
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 50 of 53



                    JULIE RENEE DEWIT
                    2010 BOB BARTON HIGHWAY
                    WENDELL, ID 83338



                    KEY AG
                    PO BOX 150
                    MURTAUGH, ID 83344



                    KEYBANK NATIONAL ASSOCIATION
                    4910 TIEDEMAN ROAD
                    BROOKLYN, OH 44144



                    LIBERTY MUTUAL INSURANCE
                    PO BOX 3229
                    NEW YORK, NY 10116-3229



                    MAGIC VALLEY QMP, INC.
                    PO BOX 507
                    JEROME, ID 83338



                    METLIFE INVESTMENT MGMT, LLC
                    PO BOX 25965
                    SHAWNEE MISSION, KS 66225-5965



                    METROPOLITAN LIFE INSURANCE
                    8717 W. 110TH ST. STE. 700
                    OVERLAND PARK, KS 66210-2127



                    MWI VETERINARY SUPPLY, INC
                    14659 COLLECTIONS CENTER DR
                    CHICAGO, IL 60693



                    PENNY NEWMAN
                    PO BOX 12147
                    FRESNO, CA 93776-2147
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 51 of 53



                    PERFORMANCE PLUS
                    314 S 500 E
                    JEROME, ID 83338



                    PROGRESSIVE BOVINE SUPPLY
                    122 W 465 S
                    JEROME, ID 83338



                    PROGRESSIVE DAIRY SERVICE
                    485 S IDAHO ST
                    WENDELL, ID 83355



                    QUESNELL KOHTZ VET SERVICES
                    3024 E 3500 N
                    TWIN FALLS, ID 83301



                    SAWTOOTH DAIRY SPECIALTIES
                    3274 S 2300 E
                    JEROME, ID 83338



                    SHEILA SCHWAGER
                    C/O HAWLEY TROXELL
                    877 W. MAIN ST., 10TH FLOOR
                    BOISE, ID 83702



                    STANDARD DAIRY CONSULTANTS
                    PO BOX 3844
                    OMAHA, NE 68103-0844



                    STANDLEY  CO
                    PO BOX 14
                    TWIN FALLS, ID 83303-0014



                    SWEET'S SEPTIC
                    403 S RAIL ST W
                    SHOSHONE, ID 83352
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 52 of 53



                    TONY DEWIT
                    2011A BOB BARTON HIGHWAY
                    WENDELL, ID 83338



                    TONY DEWIT
                    2010 BOB BARTON HWY
                    WENDELL, ID 83355



                    TRACY JEAN WILHELM
                    33 CANYONVIEW ROAD
                    JEROME, ID 83338



                    TREYES CALF RANCH
                    309 W 100 N
                    JEROME, ID 83338



                    TWO L FARMS
                    6832 W 6000 N
                    REXBURG, ID 83440



                    US COMMODITIES, LLC
                    PO BOX 860417
                    MINNEAPOLIS, MN 55486-0417



                    VALLEY COOP
                    1833 S LINCOLN
                    JEROME, ID 83338



                    VANDEN BOSCH INC
                    PO BOX 543
                    JEROME, ID 83338



                    WENDELL TIRE
                    190 W AVE B
                    WENDELL, ID 83355
Case 20-40734-JMM   Doc 1    Filed 09/18/20 Entered 09/18/20 14:28:05   Desc Main
                            Document     Page 53 of 53



                    WENDELL TRUCK  AUTO PARTS
                    PO BOX 213
                    WENDELL, ID 83355



                    WESTERN TRUCK  EQUIPMENT
                    PO BOX 563
                    JEROME, ID 83338



                    WILLIAMS, MESERVY,         LARSEN
                    153 E MAIN ST
                    JEROME, ID 83338



                    YOUNG   YOUNG LEASING, LLC
                    C/O TYLER RANDS
                    1502 LOCUST ST. N. STE 500B
                    TWIN FALLS, ID 83301
